DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over QUIAO (WO 2021253708 A1; See English Translation) and Sikdar (US 11119857) and Jones (TW I543191).
 	Regarding claim 1, QIAO discloses a memory device, comprising: an array of memory cells comprising N main banks and M redundant banks, where each of N and M is a positive integer, and N is great than M [FIG. 2; English Translation: configuration of memory array with memory cells divided in main banks and redundant banks shown in shaded squares, redundant rows are on each bank in the memory, replace faulty row with redundant row on the bank where the fault is located, where the number of unshaded squares is greater than the number of shaded squares]; an input/output (I/O) circuit coupled to the N main banks and the M redundant banks and configured to direct N pieces of data to or from N working banks, respectively [English Translation: computer device reading all data on multiple banks on memory chip where redundant row is located by triggering read operation on redundant row].
 	QIAO does not explicitly refer to an I/O circuit coupled to memory banks.
	Sidkar clearly discloses a multiplexer coupled to a plurality of memory banks and redundant memory wherein the multiplexer is to output first data input received from memory or second data input received from redundant memory [Col. 25: 1-5]; control logic coupled to the I/O circuit and configured to: determine the V working banks from the NV main banks and the M redundant banks based on bank fail information indicative of K failed main banks of the V main banks, the N working banks comprising K redundant banks of the A/ redundant banks, where K is a positive integer not greater than M [FIG. 1, 5A, 5B: memory contains a plurality of memory banks, each having a plurality of cells, each memory bank includes local redundant memory available for repairing defective memory cells in the memory bank containing the local redundant memory, determine and repair failed bits in the memory]; and control the I/O circuit to direct K pieces of data of the N pieces of data to or from the K redundant banks, respectively [FIG. 1, 5B: perform read or write access to memory regardless of defects].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have an I/O circuit coupled to memory banks in order to provide a method and system for memory redundancy and memory repair (Col. 1: 23-25).


 	Regarding claim 2, Sikdar discloses the memory device of claim 1, wherein the I/O circuit is coupled to each pair of adjacent banks of the N main banks and the M redundant banks, such that the I/O circuit is configured to direct one piece of data of the N pieces of data to or from either bank of the pair of adjacent banks [FIG. 6; Col. 10: 13-14: memory grouped into partitions with each partition having grouping of banks; FIG. 1, 5A, 5B: memory contains a plurality of memory banks, each having a plurality of cells, each memory bank includes local redundant memory available for repairing defective memory cells in the memory bank containing the local redundant memory, determine and repair failed bits in the memory].

 	Regarding claim 3, QUIAO discloses the memory device of claim 2, wherein at least one pair of adjacent banks are both main banks [FIG. 2].

 	Regarding claim 4, QUIAO discloses the memory device of claim 2, wherein a first bank of the pair of adjacent banks is one failed main bank of the K failed main banks [FIG. 2]; while Sikdar discloses the control logic is configured to control the I/O circuit to direct the piece of data to or from a second bank of the pair of adjacent banks [FIG. 6; Col. 25: 1-5: multiplexer coupled to plurality of memory banks and redundant memory configured to output first data input received from the memory or second data input received from redundant memory].

 	Regarding claim 5, Sikdar discloses the memory device of claim 4, wherein the I/O circuit comprises a set of write multiplexers (MUXs) respectively coupled to the V main banks and the A/ redundant banks [FIG. 2: MUX 223-0, 223-N; FIG. 6; Col. 25: 1-5: multiplexer coupled to plurality of memory banks and redundant memory configured to output first data input received from the memory or second data input received from redundant memory]; and the set of write MUXs comprises: a first write MUX having an output coupled to the first bank and two inputs, one of which is configured to input the piece of data [FIG. 2: MUX 223-0, 223-N; FIG. 6; Col. 25: 1-5: multiplexer coupled to plurality of memory banks and redundant memory configured to output first data input received from the memory or second data input received from redundant memory]; and a second write MUX having an output coupled to the second bank and two inputs configured to input the piece of data and another piece of data, respectively [FIG. 2: MUX 223-0, 223-N; FIG. 6; Col. 25: 1-10: first and second multiplexers coupled to plurality of memory banks and redundant memory configured to output first data input received from the memory or second data input received from redundant memory].
 	
 	Regarding claim 7, Sikdar discloses the memory device of claim 4, wherein the I/O circuit comprises a set of read multiplexers (MUXs) coupled to the N main banks and the M redundant banks [FIG. 2: MUX 223-0, 223-N; FIG. 6; Col. 25: 1-5: multiplexer coupled to plurality of memory banks and redundant memory configured to output first data input received from the memory or second data input received from redundant memory]; and the set of read MUXs comprises a read MUX having two inputs coupled to the first and second banks, respectively, and an output configured to output the piece of data [FIG. 2: MUX 223-0, 223-N; FIG. 6; Col. 25: 1-5: multiplexer coupled to plurality of memory banks and redundant memory configured to output first data input received from the memory or second data input received from redundant memory].

 	Regarding claim 8, Sikdar discloses the memory device of claim 7, wherein the control logic is further configured to control the read MUX to enable outputting the piece of data from the second bank [FIG. 2].

 	Regarding claim 9, Sikdar discloses the memory device of claim 1, wherein M equals 1 [FIG. 2].

 	Regarding claim 10, Sikdar discloses the memory device of claim 9, wherein the redundant bank is coupled to two main banks of the NV main banks through the I/O circuit [FIG. 2: redundant bank coupled to main BANK B0 to BN].

 	Regarding claim 11, Sikdar discloses the memory device of claim 1, wherein the memory device includes a three-dimensional (3D) NAND memory device [FIG.2: the Examiner takes official notice that 3D NAND flash memory is a matter of design choice and is well known in the art].

 	Regarding claim 12, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 12, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 13, Sikdar discloses a host coupled to the memory controller and configured to send or receive the data [FIG. 1: processor coupled to memory controller].

 	Regarding claim 14, the rationale in the rejection of claim 2 is herein incorporated.

	Regarding claim 15, the rationale in the rejection of claim 4 is herein incorporated.

 	Regarding claim 16, the rationale in the rejection of claim 1 is herein incorporated.

	Regarding claim 17, Sikdar discloses obtaining the bank fail information indicative of the K failed main banks of the N main banks [FIG. 5A-6].
 	Regarding claim 18, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claim 4 is herein incorporated.

 	Regarding claim 20, the rationale in the rejection of claim 1 is herein incorporated.
Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20090033756 discloses method for avoiding bank conflicts in a multi-bank memory system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   December 12, 2022                                    By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246